UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7230


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-5; 2:06-cv-00696-JBF)


Submitted:    October 20, 2008             Decided:   November 13, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Robert Edward Sills, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Edward    Sills    seeks      to    appeal     the     district

court’s    order    accepting      the   recommendation         of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2000).         A   prisoner       satisfies       this

standard   by     demonstrating      that       reasonable     jurists      would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).      We    have    independently        reviewed      the    record    and

conclude Sills has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We also deny Sills’ motion to consolidate his case with another

of his appeals and to place the case in abeyance and stay the

mandate    pending       information     requested       under       the    Freedom     of

Information Act.          We dispense with oral argument because the

facts   and    legal     contentions       are   adequately      presented       in    the



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3